Name: Commission Regulation (EEC) No 2497/69 of 12 December 1969 on the price increases and reductions applicable to the price of beet
 Type: Regulation
 Subject Matter: consumption;  plant product;  prices
 Date Published: nan

 Avis juridique important|31969R2497Commission Regulation (EEC) No 2497/69 of 12 December 1969 on the price increases and reductions applicable to the price of beet /* Unofficial translation */ Official Journal L 316 , 17/12/1969 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 2 P. 0240 English special edition: Series IV Chapter 1965-1972 P. 0025 Swedish special edition: Chapter 3 Volume 2 P. 0240 Greek special edition: Chapter 03 Volume 5 P. 0005 Spanish special edition: Chapter 03 Volume 3 P. 0159 Portuguese special edition Chapter 03 Volume 3 P. 0159 COMMISSION REGULATION (EEC) No 2497/69 of 12 December 1969 on the price increases and reductions applicable to the price of beet THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 1009/67/EEC of 18 December 1967 on the common organization of the market in sugar (1), as last amended by Regulation (EEC) No 2485/69 (2), and in particular Article 5 (3) thereof, Whereas Article 5 (1) of Regulation 1009/67/EEC requires sugar manufacturers buying beet suitable for processing into sugar and intended for processing into sugar within the maximum quota to pay at least the minimum price adjusted by price increases or reductions to allow for deviations from the standard quality; Whereas the quality, and hence the value, of sugar beet largely depends on sugar content; Whereas the most appropriate method of establishing the value of beet of a quality differing from the standard quality is to establish a scale of price increases and reductions expressed as a percentage of the minimum price; Whereas experience acquired by those concerned over a very long period has shown that they should be allowed to include in their contracts or agreements within the trade a definition of beet suitable for processing into sugar ; whereas a Community scale could be laid down for beet regarded throughout the Community as suitable for processing into sugar ; whereas further reductions should be specified where this definition refers to a sugar content below the lowest sugar content on the Community scale ; whereas there should be provision for this definition being drawn up by the Member States where the contracting parties fail to agree on a definition; Whereas, largely because of climatic conditions, the industrial value of beet grown in Italy differs significantly from that of beet grown in the north of the Community ; whereas, long before the common organization of the market in sugar came into operation, this situation had led to the introduction in that Member State of a specific method of payment ; whereas this method of payment could be retained for the 1968/69 and 1969/70 marketing years ; whereas the Community system of payment for beet must however be applied in Italy as from the 1970/71 marketing year ; whereas the Community system should however take account of the abovementioned difference in the industrial value of the beet; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 1. The minimum price referred to in Article 5 (1) of Regulation No 1009/67/EEC shall, for each 0.10 % of sucrose content, be: (a) increased by not less than: - 0.9 % for contents exceeding 16 % but not exceeding 18 %, - 0.7 % for contents exceeding 18 % but not exceeding 19 %, - 0.5 % for contents exceeding 19 % but not exceeding 20 %; (b) reduced by not more than: - 0.9 % for contents falling below 16 % but not below 15.5 %, (1)OJ No 308, 18.12.1967, p. 1. (2)OJ No L 314, 15.12.1969, p. 6. - 1 % for contents falling below 15.5 % but not below 14.5 %. The price for beet with a sucrose content in excess of 20 % shall not be less than the minimum price adjusted for beet with a 20 % sucrose content. 2. In Italy the percentage increases and reductions specified in paragraph 1 (a) and (b) shall be multiplied by a coefficient of 0.75. Article 2 1. Contracts, and agreements within the trade within the meaning of Article 6 of Regulation No 1009/67/EEC, may provide for larger increases and smaller reductions than those specified in Article 1. Contracts, and such agreements within the trade, may provide for further increases for sucrose contents above 20 % and for further reductions for sucrose contents below 14.5 %. 2. The contracts and agreements referred to in paragraph 1 may, in the case of beet with a sucrose content below 14.5 %, define beet suitable for processing into sugar, if such contracts and agreements provide for further reductions for sucrose contents below 14.5 % but above the minimum sucrose content specified in that definition. 3. If the definition referred to in paragraph 2 is not included in the contracts and agreements, the Member State concerned may lay down that definition. In that case it shall, at the same time, fix the further reductions referred to in that paragraph. Article 3 This Regulation shall apply from the 1970/71 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1969. For the Commission The President Jean REY